—Order, Supreme Court, New York County (Stephen Crane, J.), entered June 9,1995, which, to the extent appealed from, denied defendant Seneca Insurance Company’s cross motion to dismiss the complaint as against it pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, with costs.
Construing the lease as a whole (see, J.P. Realty Trust v Public Serv. Mut. Ins. Co., 102 AD2d 68, 71, affd 64 NY2d 945), it cannot be said as a matter of law that the leased premises did not include the alleged location of the accident at issue in the underlying tort action (cf., General Acc. Fire & Life Assur. Corp. v Travelers Ins. Co., 162 AD2d 130, 131). The lease therefore does not "definitively dispose of the claim” (Demas v 325 W. End Ave. Corp., 127 AD2d 476, 477).
We have considered defendant-appellant’s remaining argument, and find it to be without merit. Concur — Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.